Title: From James Madison to Carlos Martínez de Yrujo, 27 May 1803
From: Madison, James
To: Yrujo, Carlos Martínez de


Sir
Department of State May 27th. 1803.
A ship is nearly ready to sail from Norfolk for Algiers with Maritime stores and other articles requisite for the fulfilment of our stipulations with the Dey and Regency. As neither the name of the vessel nor that of the master is at present known at the seat of Government, I take the liberty of requesting a blank passport, for such a vessel, if you can issue it consistantly with the form of your legation. I have the honor to be &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). Identical letters were sent to Louis-André Pichon and Edward Thornton (ibid.).



   
   Yrujo enclosed the requested passport in his letter to JM of 31 May 1803 (DNA: RG 59, NFL, Spain, vol. 2; 1 p.; in Spanish; docketed by Wagner), leaving the names of the ship and captain blank.


